DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2020 was filed prior to the mailing date of this action.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 9/3/2020.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites that the “flow diverter extends through the channel” which is unclear as to how the diverter extends through a channel 342 that it, itself surrounds. Should the claim recite that - -the flow diverter extends into the chamber - -? 
 	Claim 6 recites “the flow diverter and a bearing block comprise a channel extending therethrough” which is unclear as to how the channel extends through the both the bearing block and the diverter, it appears the limitation be, - - the flow diverter 
Claim 6 further reciting “a channel” is this an additional channel or the same channel recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Heldberg et al. (US 7963455).
 	Regarding claim 1, Heldberg et al. disclose a coolant control ball valve assembly (10), comprising: a housing (12) including a housing chamber (the area surrounding 26 within 12); a channel (the opening at numeral 20 of 14, which leads into 18,in Fig. 1) and a plurality of ports (22,24) extending from the housing chamber; a valve element (26) positioned in line with the channel and the plurality of ports; an actuator assembly (42,44,46,52) in communication with the valve element and comprising an expansion 
 	wherein “the flow diverter allows for coolant to reach a minimum velocity around the expansion element” (this limitation is considered as functional language and not given patentable weight,  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).
 	Regarding claim 2, Heldberg et al. disclose the valve element is a ball valve (col. 3, lns. 49-53).  
 	Regarding claim 3, Heldberg et al. disclose the actuator assembly comprises a transmission rod (46) that extends upwardly from the expansion element.  
 	Regarding claim 4, Heldberg et al. disclose the transmission rod comprises an elongated slot (the opening having pin 32, see Fig. 6), and wherein the valve element comprises an actuation pin (32) that passes through the elongated slot of the transmission rod.  
 	Regarding claim 5, Heldberg et al. disclose, as best understood, the flow diverter extends through the channel (the large radius within 14 extends “through” the channel as shown in Figure 1).  
 	Regarding claim 6, Heldberg et al. disclose, as best understood, the flow diverter and a bearing block (the horizontal portion of 14 below numeral 44 item) comprise a channel the passage within 18) extending therethrough.  

 	
 	Regarding claim 17, Heldberg et al. disclose a coolant control ball valve assembly (10), comprising: a housing (12) comprising a housing chamber (the chamber surrounding 26 within 12); a channel (18), a first port (24), and a second port (22) extending from the housing; a valve element (26) positioned within the housing chamber; an expansion element (42); and a flow diverter (the large radius, between numerals 18/20, within the passage 18, See Fig. 1) positioned under the valve element and facing the expansion element, wherein the flow diverter extends through the channel, wherein the flow diverter increases a velocity of coolant around the expansion element  (this limitation is considered as functional language and not given patentable weight,  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)).  
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heldberg et al. ‘455.
 	Regarding claim 20, Heldberg et al. disclose the first and second port are integrally molded with the housing (col.3, lns. 28-30) and the channel is fastened to the housing, although is silent to having the channel and the first port are integrally molded with the housing and the second port is fastened to the housing.
 	 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try to relocate the connection joints between the first and second ports in relation to the channel and housing, to have the channel and the first port are integrally molded with the housing and the second port is fastened to the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art, and in order to determine if the rearrangement would provide a less costly design.
	



Allowable Subject Matter
Claims 8-16 are allowed.
 	None of the prior art discloses or renders as obvious “a bearing block positioned between the actuator assembly and the valve element, wherein the bearing block comprises a flow diverter, wherein the flow diverter increases a velocity of coolant around the expansion element” in combination with the rest of the limitations in claim 8.  
Claim 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	None of the prior art discloses or renders as obvious, “the flow diverter comprises two sidewalls extending downwardly from a bearing block positioned between the expansion element and the valve element” in combination with the rest of the limitations from which claim 18 depends.  
 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753